DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 12/07/2021 is/are being considered by the examiner.
Claims 1-3, 5-7 are pending:
Claims 4, 8-11 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objection have been fully considered and are persuasive.  The specification objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


In particular, the office notes that applicant asserts, page 15-18, that amended claim 1 requires limitations that were required by canceled claim 4, of which the office notes that Moriguchi failed to anticipate canceled claim 4 in the rejection of record, and that canceled claim 4 was rejected under 35 USC 103 by Moriguchi and Yamashita (JP 2010-121498).
Applicant asserts that the outline of pin base portion of Moriguchi is not a “circular disc shape”.
The office respectfully disagrees. The outline of pin body 7a is circle, as best seen in Fig1b.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Moriguchi (JP H10-77803) and Yamashita (JP 2010-121498) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
The office notes that the 35 USC 103 rejection of record was directed towards now canceled claims 4, 8, 10-11.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L19-20, amend “a vertically upward position and a vertically downward position [[of]]with respect to the axis” to improve the clarity of the recitation by mirroring the construction of L14-15
L21, change comma for semicolon and switch “and” for “or” to improve clarity of the list from L11
L26-27, amend “the vertically upward position and the vertically downward position [[of]]with respect to the axis” to improve the clarity of the recitation by mirroring the construction of L14-15,19-20
L27, change comma for semicolon to improve clarity of the list from L11
Claim 5
L11, switch “and” for “or” to improve clarity of the list from L11
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-7, as best understood in light of the objections above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi  (JP H10-77803) in view of Yamashita (JP 2010-121498).
Claim 1
Moriguchi discloses:
“A steam turbine comprising: 
a rotor rotatable around an axis (rotor 5), 
a casing (casing 1/2) that extends in a circumferential direction of the rotor and is vertically divided in a horizontal plane (upper casing 1, lower casing 2), 
a partition plate that is disposed between the casing and the rotor (blade ring 3/4), extends in the circumferential direction of the rotor, and is vertically divided by the horizontal plane (upper blade ring 3, lower blade ring 4); and
center guide pins (eccentric pin 7) configured to position the partition plate with respect to the casing in a horizontal direction from above or below the horizontal plane (best seen Fig1c/2a, upper and lower eccentric pins 7; Para4-5), wherein 
either one of the following is satisfied: 
an outer surface of the partition plate includes groove portions disposed respectively at a vertically upward position and a vertically downward position with respect to the axis and extending in a direction of the axis (holes 7d in blade ring 3/4 extend axially), and an inner surface of the casing facing the outer surface of the partition plate includes pin attachment portions disposed respectively at a vertically upward position and a vertically downward position of the axis (holes 7c in casing 1/2), and 
… 
a rotation angle around a pin axis is changed by rotating the center guide pins and the pin attachment portions respectively (functional limitation. pin head 7b with eccentrics alpha, betta, del, gamma; Para9), 
each of the center guide pins includes a positioning portion disposed inside each of the groove portions in a state of being attached to each of the pin attachment portions (pin head 7b with eccentrics alpha, betta, del, gamma; Para9), 
the positioning portion includes abutment portions each configured to abut against an inner side surface of each of the groove portions, the pin attachment portions being disposed around the pin axis (Fig1, pin head 7b with eccentrics alpha, betta, del, gamma, Fig2, pin head circle cut eccentric; Para9), 
the abutment portions are formed so that distances in the horizontal direction from the pin axis are different respectively (Para14, eccentrics alpha, betta, del, gamma are different; Fig2, pin head circle cut eccentric have different distances), 
… “
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Moriguchi is silent to the means to fix eccentric pin 7 to casing 1/2.
Yamashita teaches:
“ …
each of the center guide pins (best seen Fig3/4/7, eccentric pin 21) includes a pin base portion in which an outline of a cross section perpendicular to the pin axis is formed in a circular disc shape centered on the pin axis (best seen Fig3/4/7, body region with diameter D1), and includes a penetration hole (hole through which bolt 23 is inserted) at which a screw having a male screw portion is configured to penetrate the center guide pin (bolt 23, threads 21b), and 
the pin attachment portion includes: 
a concave portion that accommodates the pin base portion to be rotatable about the pin axis (keyway 22a), and 
a female screw portion that is formed on an extension line of the pin axis and configured to accept the male screw portion of the screw (female portion of keyway 22a corresponding to male threads 21b).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a means for fixing the eccentric pin 7 of Moriguchi to the casing 1/2 and blade ring 3/4 of Moriguchi as one of ordinary skill in the art must make such a selection in order to practice the disclosure of Moriguchi, and Yamashita teaches that it is known in the art to fix an eccentric pin by way of a center bolt in the manner as discussed above, and therefore applying the fixing 
Claim 2
The combination of Moriguchi and Yamashita, discloses: “The steam turbine according to Claim 1, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in a shape of a regular polygon (Moriguchi: Para22, pin head 7b has an “appropriate number of surfaces” which be at least a quadrangle, hexagon, or octagon), and a central axis of the regular polygon is offset with respect to the pin axis in the horizontal direction (Moriguchi: best seen Fig1b).”
Claim 3
The combination of Moriguchi and Yamashita, discloses: “The steam turbine according to Claim 1, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in the shape of a circle (Moriguchi: Fig2b, pin head 7b eccentric has a shape of a circle for at least part of its outline – see dotted circle), and a central axis of the tubular shape is offset with respect to the pin axis in the horizontal direction (Moriguchi: best seen Fig2b/c, see offset dimensioning).”
Claim 5
The combination of Moriguchi and Yamashita, discloses: 
“A center guide pin (Moriguchi: eccentric pin 7) configured to position a partition plate with respect to a casing of a steam turbine in a horizontal direction perpendicular to a rotor shaft (functional limitation. Moriguchi: Fig1-2, Para4-5), the center guide pin comprising:
a positioning portion (Moriguchi: pin head 7b) configured to be accommodated in a groove portion (functional limitation. Moriguchi: hole 7d); and
a pin base portion (Moriguchi: pin body 7a) attachable to a pin attachment portion (functional limitation. Moriguchi: holes 7c in casing 1/2), wherein 
either one of the following is satisfied: 
the groove portion is disposed on an outer surface of the partition plate (Moriguchi: hole 7d in blade ring 3/4) and the pin attachment portion is disposed on an inner surface of the casing (Moriguchi: holes 7c in casing 1/2), and 
… 
a rotation angle around a pin axis is changed by rotating the center guide pin (functional limitation. Moriguchi: pin head 7b with eccentrics alpha, betta, del, gamma; Para9),
the pin base portion is fixable to the pin attachment portion (Moriguchi: Fig1-2),
the positioning portion includes abutment portions each configured to abut against an inner side surface of the groove portion (Moriguchi: pin head 7b with eccentrics alpha, betta, del, gamma; Para9), 
the abutment portions are formed so that distances from the pin axis in the horizontal direction are different respectively (Moriguchi: Para14, eccentrics alpha, betta, del, gamma are different)
the pin base portion is formed so that an outline of a cross section perpendicular to the pin axis has a circular disc shape centered on the pin axis (Moriguchi: best seen Fig1a/b, pin body 7a), and 
the pin base portion includes a penetration hole at which a screw having a male screw portion is configured to penetrate the center guide pin (functional limitation. Yamashita: hole through which bolt 23 is inserted, bolt 23, threads 21b).
Claim 6
The combination of Moriguchi and Yamashita, discloses: “The center guide pin according to Claim 5, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in a shape of a regular polygon (Moriguchi: Para22, pin head 7b has an “appropriate number of surfaces” which be at least a quadrangle, hexagon, or octagon), and a central axis of the regular polygon is offset with respect to the pin axis in the horizontal direction (Moriguchi: best seen Fig1b).”
Claim 7
The combination of Moriguchi and Yamashita, discloses: “The center guide pin according to Claim 5, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in a shape of a circle (Moriguchi: Fig2b, pin head 7b eccentric has a shape of a circle for at least part of its outline – see dotted , and a central axis of the circle is offset with respect to the pin axis in the horizontal direction (best seen Fig2b/c, see offset dimensioning).”
Claim 1 and 5
Each of Claims 1 and 5 require groove portions within the partition plate and a pin attachment portions within the casing or the reversal of the locations for the groove portions and pin attachment portions. As discussed above in detail, the combination of Moriguchi and Yamashita explicitly discloses the arrangement where the groove portions within the partition plate and the pin attachment portions within the casing. the combination of Moriguchi and Yamashita does not explicitly disclose the reversal of these parts.
MPEP 2144.04.VI.A/C states that the mere reversal/rearrangement of parts that do not modify the operation of the arrangement are an obvious modification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse/rearrange the relative locations of the groove portions and the pin attachment portions within the partition plate and casing within the combination of Moriguchi and Yamashita as discussed above in detail for each of claims 1 and 5, as such a reversal/rearrangement of parts that do not modify the operation of the combination of Moriguchi and Yamashita as applied in each of claims 1 and 5, and one of ordinary skill in the art would consider such a modification to be an obvious modification, as informed by MPEP 2144.04.VI.A/C.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745